DETAILED ACTION
Claims 1, 4-8, 11-15 and 18-21 are pending. Applicant has added new claim 21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 11-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. (US 10,257,275 B1) in view of Adams et al. (US 2014/0358831 A1).

 As to claim 1, Dirac teaches a system for optimizing performance of a Java Virtual Machine, the system comprising:
at least one computer hardware processor (one or more processors 9010; Fig. 10); and
at least one non-transitory computer-readable storage medium storing processor-executable instructions that (system memory 9020; Fig. 10 and col. 20, lines 2-7 and 25-50), when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:
identifying a set of parameter values corresponding to at least one hyper-parameter of the Java Virtual Machine (col. 18, lines 4-14 and tunable parameters of interest; col. 3, lines 20-22, col. 3, line 67 – col. 4, line 2), the identifying performed at least in part by using a probabilistic model of an object function relating the at least one hyper-parameter of the Java Virtual Machine to measure of performance of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the object function at the identified set of parameter values to obtain a value identifying a measure of performance of the Java Virtual Machine when operated using the set of parameter values, the evaluating performed at least in part by executing the Java Virtual Machine when configured with the set of parameter values (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51);
based on the value identifying the measure of performance of the Java Virtual Machine being within a performance range, operating the Java Virtual Machine with the set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26); and
based on the value identifying the measure of performance of the Java Virtual Machine being outside the performance range (see Fig. 9, No from step 913):
updating, based on the value identifying the measure of performance of the Java Virtual Machine, the probabilistic model of the objective function to obtain an updated probabilistic model of the objective function (col. 4, lines 52-59 and col. 7, lines 34-40);
identifying, using the updated probabilistic model of the objective function, a second set of parameter values corresponding to the at least one hyper-parameter of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the objective function at the identified second set of parameter values to obtain a second value identifying a measure of performance of the Java Virtual Machine when operated using the second set of parameter values (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51); and 
based on the second value identifying the measure of performance of the Java Virtual Machine being within the performance range, operating the Java Virtual Machine with the second set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26).
Dirac does not teach the probabilistic model of the objective function comprises a neural network, and update the neural network to obtain an updated neural network, wherein the updated neural network is different from the neural network.
However, Adams teaches the probabilistic model of the objective function comprises a neural network, and update the neural network to obtain an updated neural network, wherein the updated neural network is different from the neural network (paragraphs [0063], [0066], [0086]-[0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Adams to the system of Dirac because Adams teaches techniques for use in connection with performing optimization using an objective function (abstract and paragraph [0004]).

As to claim 4, Dirac teaches wherein evaluating the objective function at the identified set of parameter values is performed by executing at least one Java Virtual Machine-based service using the identified set of parameter values (col. 6, line 55 – col. 7, line 11).

As to claim 5, Dirac teaches a server configured to store the identified set of parameter values and transmit the identified set of parameter values to at least one Java Virtual Machine-based service (col. 4, line 62 – col. 5, line 23).

As to claim 6, Dirac teaches wherein the at least one hyper-parameter of the Java Virtual Machine is selected from the group consisting of: garbage collector type, new generation size, survivor ratio, parallel garboard collector threads, pre-fetch interval size, clip in-lining, and biased locking (col. 6, lines 32-50).

As to claim 7, Dirac teaches wherein identifying the set of parameter values is further performed by using an integrated acquisition utility function, wherein the integrated acquisition utility function is obtained at least in part by integrating an initial acquisition utility function with respect to at least one parameter of the probabilistic model (col. 5, line 65 – col. 6, line 7).

As to claim 8, Dirac teaches a method for optimizing performance of a Java Virtual Machine, the method comprising:
using at least one computer hardware processor to perform:
identifying a set of parameter values corresponding to at least one hyper-parameter of the Java Virtual Machine (col. 18, lines 4-14 and tunable parameters of interest; col. 3, lines 20-22, col. 3, line 67 – col. 4, line 2), the identifying performed at least in part by using a probabilistic model of an object function relating the at least one hyper-parameter of the Java Virtual Machine to measure of performance of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the object function at the identified set of parameter values to obtain a value identifying a measure of performance of the Java Virtual Machine when operated using the set of parameter values, the evaluating performed at least in part by executing the Java Virtual Machine when configured with the set of parameter values (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51);
based on the value identifying the measure of performance of the Java Virtual Machine being within a performance range, operating the Java Virtual Machine with the set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26); and
based on the value identifying the measure of performance of the Java Virtual Machine being outside the performance range (see Fig. 9, No from step 913):
updating, based on the value identifying the measure of performance of the Java Virtual Machine, the probabilistic model of the objective function to obtain an updated probabilistic model of the objective function (col. 4, lines 52-59 and col. 7, lines 34-40), wherein updating the probabilistic model of the object function comprises updating one or more parameters of the probabilistic model of the objective function (output model parameter values of the given iteration may be used to set the tunable parameter values for the next observation collection intervals; col. 4, lines 57-59 and col. 3, lines 32-62);
identifying, using the updated probabilistic model of the objective function, a second set of parameter values corresponding to the at least one hyper-parameter of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the objective function at the identified second set of parameter values to obtain a second value identifying a measure of performance of the Java Virtual Machine when operated using the second set of parameter values (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51); and 
based on the second value identifying the measure of performance of the Java Virtual Machine being within the performance range, operating the Java Virtual Machine with the second set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26).
Dirac does not teach wherein the updated probabilistic model is different from the probabilistic model.
However, Adams teaches the updated probabilistic model is different from the probabilistic model (abstract and paragraphs [0063], [0066], [0086]-[0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Adams to the system of Dirac because Adams teaches techniques for use in connection with performing optimization using an objective function (abstract and paragraph [0004]).

As to claim 11, Dirac teaches wherein evaluating the objective function at the identified set of parameter values is performed by executing at least one Java Virtual Machine-based service using the identified set of parameter values (col. 6, line 55 – col. 7, line 11).

As to claim 12, Dirac teaches storing, on a server, the identified set of parameter values and transmitting, from the server, the identified set of parameter values to at least one Java Virtual Machine-based service (col. 4, line 62 – col. 5, line 23).

As to claim 13, Dirac teaches wherein the at least one hyper-parameter of the Java Virtual Machine is selected from the group consisting of: garbage collector type, new generation size, survivor ratio, parallel garboard collector threads, pre-fetch interval size, clip in-lining, and biased locking (col. 6, lines 32-50).

As to claim 14, Dirac teaches wherein identifying the set of parameter values is further performed by using an integrated acquisition utility function, wherein the integrated acquisition utility function is obtained at least in part by integrating an initial acquisition utility function with respect to at least one parameter of the probabilistic model (col. 5, line 65 – col. 6, line 7).

As to claim 15, it is the same as the method claim 8 above except this is a non-transitory computer-readable storage medium claim and therefore is rejected under the same ground of rejection.

As to claims 18-20, see rejections of claims 11, 13 and 14 above, respectively.

As to claim 21, Dirac as modified by Adams teaches wherein the updated neural network being different from the neural network comprises a first probability distribution associated with one or more weights of the updated neural network being different from a second probability distribution associated with one or more weights of the updated neural network (paragraph [0087]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, 11-15 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Black et al. (US 10,529,137 B1) teaches an artificial neural network is an adaptive system that is configured to change its structure (e.g., the connection configuration and/or weights) based on information that flows through the network during training, and the weights of the hidden layers can be considered as an encoding of meaningful patterns in the data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
February 23, 2022